PER CURIAM
Quintin Greer appeals from the judgment denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. Greer raises three points on appeal. Greer claims trial counsel was ineffective for failing to: (1) call Kesha Caples to testify; (2) honor Greer's request for a bench trial; and (3) call Greer to testify. Finding no clear error, we affirm. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).